          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 1 of 10



 1   D. Victoria Baranetsky (SBN 311892)
 2   THE CENTER FOR INVESTIGATIVE REPORTING
     1400 65th St., Suite 200
 3   Emeryville, CA 94608
     Telephone: (510) 809-3160
 4   Fax: (510) 849-6141
     vbaranetsky@revealnews.org
 5
      Attorney for Plaintiffs
 6
 7                               UNITED STATES DISTRICT COURT
 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                        OAKLAND DIVISION
10
11   THE CENTER FOR INVESTIGATIVE                      )     Case No. _______________
     REPORTING and WILL CARLESS,                       )
12                                                     )     COMPLAINT FOR INJUNCTIVE
                                                       )     RELIEF
13                                      Plaintiffs,    )
                                                       )
14          v.                                         )
                                                       )
15   UNITED STATES DEPARTMENT OF                       )
     COMMERCE,                                         )
16                                                     )
                                       Defendant.      )
17
18
                                             INTRODUCTION
19
            1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,
20
     for injunctive and other appropriate relief regarding FOIA requests submitted by The Center for
21
22   Investigative Reporting (“CIR”) and Will Carless (collectively “Plaintiffs”) for the processing and

23   release of agency records requested from Defendant, the United States Department of Commerce
24   (“DOC”), involving the 2020 United States Census (“2020 Census”).
25
            2.      On November 4, 2019, Plaintiffs submitted the first of three FOIA requests (“the First
26
     Request”) to the DOC’s United States Census Bureau (“Census Bureau”) for records submitted to
27
     the Census Bureau regarding concerns about the 2020 Census.
28

                                                       -1-
                                         COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 2 of 10


             3.      On December 18, 2019 and February 27, 2020, DOC sent interim responses and some
 1
 2   documents responsive to the First Request, but has to date failed to issue a final determination or

 3   release all of the requested records.

 4           4.      On November 13, 2019, Plaintiffs submitted a second FOIA request (“the Second
 5   Request”) to DOC seeking disclosure of “copies of all communications” regarding the citizenship
 6
     question on the census.
 7
             5.      On November 27, DOC granted Plaintiffs’ request for expedited processing of the
 8
     Second Request, but to date, DOC has failed to issue a final determination as to the Second Request.
 9
10           6.      On February 7, 2020, Plaintiffs submitted a third FOIA request (“the Third Request”)

11   seeking disclosure of emails sent to rumors@census.gov and other related records. To date,

12   Defendant has not sent a final determination or even acknowledged the Third Request.
13
             7.      Defendant has failed to comply with FOIA’s statutory deadlines.
14
             8.      Plaintiffs have exhausted all other administrative remedies.
15
             9.      The requested records are of significant public interest because they relate directly
16
     to the grave public interest in the 2020 Census.
17
18           10.     Plaintiffs now ask the Court for an injunction requiring Defendant to promptly release

19   the withheld records.
20                                                JURISDICTION
21
             11.     The Court has subject matter jurisdiction over this action and personal jurisdiction
22
     over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). This Court also has
23
     jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1436, and 5 U.S.C. §§ 701–706.
24
25                             VENUE AND INTRADISTRICT ASSIGNMENT

26           12.     Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§ 1391(e) and 1402.

27   Plaintiff CIR has its principal place of business in this district.
28

                                                           -2-
                                             COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 3 of 10


              13.     Assignment to the Oakland Division is proper pursuant to Local Rules 3-2(c) and (d)
 1
 2   because a substantial portion of the events giving rise to this action occurred in Alameda County,

 3   where Plaintiff CIR’s principal place of business is located and most actions in this case occurred.

 4                                                     PARTIES
 5            14.     Plaintiff CIR publishes Reveal, an online news site, at revealnews.org, and Reveal, a
 6
     weekly public radio show with approximately 3 million listeners per week. Founded in 1977 as the
 7
     first non-profit investigative news organization, CIR has received multiple awards for its reporting.
 8
     CIR is a non-profit established under the laws of the State of California, with its primary office in
 9
10   Emeryville, California.

11            15.     Plaintiff Will Carless is a staff reporter for Reveal and an employee of CIR.

12   Defendant DOC is a department of the executive branch of the United States government and an
13
     “agency” within the meaning of 5 U.S.C. § 552(f)(1). The Census Bureau, Office of the Secretary
14
     (“OS”) and Immediate Office of the Secretary (“IOS”) are components of DOC. DOC has its
15
     headquarters in Washington, D.C..
16
                                         FACTUAL BACKGROUND
17
18            16.     The Census Bureau is the component of DOC responsible for administering the

19   United States Census, as required by the U.S. Constitution. Census Bureau, Census at a Glance,
20   https://www.census.gov/about/what/census-at-a-glance.html; see also U.S. CONST. art. I, §2. The
21
     Census Bureau’s stated mission is to “serve as the nation’s leading provider of quality data about its
22
     people         and    economy.”            Census         Bureau,       Census   at      a       Glance,
23
     https://www.census.gov/about/what/census-at-a-glance.html.
24
25            17.     As part of its mandate, the Census Bureau conducts a “population and housing count”

26   every ten years, which is used to determine the number of seats for each state in the House of

27   Representatives, draw legislative districts, and allot federal funds. Id. The census aims to tabulate
28

                                                         -3-
                                           COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 4 of 10


     the total population in all states and U.S. territories. Id.
 1
 2           18.     The 24th national census is scheduled to take place in 2020. Census Bureau, What Is

 3   the 2020 Census?, https://2020census.gov/en/what-is-2020-census.html.

 4           19.     In March 2018, Secretary of Commerce Wilbur Ross announced that he had decided
 5   to add a question to the 2020 Census which would ask if the respondent was a citizen of the United
 6
     States. Adam Liptak, Supreme Court Green-Lights Gerrymandering and Blocks Census Citizenship
 7
     Question, N.Y. TIMES, June 27, 2019, https://www.nytimes.com/2019/06/27/us/politics/supreme-
 8
     court-gerrymandering-census.html.
 9
10           20.     The proposed citizenship question is the subject of substantial public controversy,
11   especially after the Supreme Court in June 2019 “rejected the Trump administration’s stated reason
12
     for adding a citizenship question to the census,” finding that Ross’s justification was inconsistent
13
     with the record. Id. Rejecting the administration’s claim that it sought to include the citizenship
14
     question to enforce the Voting Rights Act, the Court explained that the claim appeared contrived, if
15
16   not pretextual, and remanded the case to the district court. Id.; See Department of Commerce v. New

17   York, No. 18–966, 588 U.S. ___ (2019).

18
             21.     In July 2019, unable to meet deadlines in the district court, the Trump administration
19
     announced that it would use “federal databases to gain a full, complete, and accurate count of the
20
     non-citizen population,” issuing an executive order requiring federal agencies to assist the Census
21
22   Bureau in compiling these records. Will Carless, The Census Bureau Is Building Trump a Huge List

23   of Noncitizens. Will it Be Secure?, REVEAL, Feb. 1, 2010, https://revealnews.org/article/the-census-

24   bureau-is-building-trump-a-huge-list-of-noncitizens-will-it-be-secure/; see also Exec. Order No.
25
     13880, available at https://www.whitehouse.gov/presidential-actions/executive-order-collecting-
26
     information-citizenship-status-connection-decennial-census/.
27
28           22.     Mr. Carless, on behalf of CIR, has reported extensively on developments in the

                                                          -4-
                                           COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 5 of 10


     citizenship question controversy in recent years. See, e.g., Will Carless, The Census Bureau Is
 1
 2   Building Trump a Huge List of Noncitizens. Will it Be Secure?, REVEAL, Feb. 1, 2010,

 3   https://revealnews.org/article/the-census-bureau-is-building-trump-a-huge-list-of-noncitizens-will-

 4   it-be-secure/ is of great public interest; Aaron Sankin & Will Carless, The Hate Report: White
 5   Nationalists     Welcome       New        Census     Question,     REVEAL,   Mar.      30,    2018,
 6
     https://www.revealnews.org/blog/the-hate-report-white-nationalists-welcome-new-census-
 7
     question/. Based on the wide scope of news coverage of these events by CIR and other publications,
 8
     this is a matter of immense public interest.
 9
10                                   PROCEDURAL BACKGROUND
11                                                  First Request
12
            23.     On November 4, 2019, Mr. Carless submitted a FOIA request to DOC on behalf of
13
     CIR seeking Plans of Actions and Milestones for the 2020 census. A true and correct copy of the
14
     First Request is attached as Exhibit A.
15
16          24.     Specifically, Mr. Carless requested “Plans of Actions and Milestones (POA&Ms) for

17   . . . issues identified during security assessment activities” regarding the 2020 census that were

18   classified as “high risk” or “very high-risk.” Exhibit A. Mr. Carless further clarified that the
19
     POA&Ms sought were discussed in “[p]age 22” of “U.S. GAO Report 19-431T.” Id.
20
            25.     On November 6, 2019, Mr. Carless received an automated email acknowledging the
21
     First Request and assigning it tracking number DOC-CEN-2020-000206. A true and correct copy
22
     of that email is attached as Exhibit B.
23
24          26.     On December 17, 2019, Mr. Carless received an email from DOC stating that the

25   agency was “working your case” and “hope[d] to have an interim response . . . as soon as possible.
26    A true and correct copy of that email is attached as Exhibit C.
27
            27.     On December 18, 2019, Mr. Carless received a letter response from DOC referencing
28

                                                          -5-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 6 of 10


     the First Request and providing several hundred responsive pages.1 This response added that DOC
 1
 2   would “continue to provide records . . . on a rolling basis.” A true and correct copy of this letter and

 3   a sample of the responsive pages are attached as Exhibit D.

 4          28.      On January 30, 2020, Mr. Carless sent an email requesting an update on the status of
 5   both the First Request and the Second Request, noting that while he received a partial response to
 6
     the First Request in December 2019, the partial response “did not include most of the documents that
 7
     were requested.” A true and correct copy of that email is included as Exhibit E.
 8
            29.      That same day, Census Bureau’s Public Information Office wrote back to Mr. Carless
 9
10   that it would “look into this matter and circle back.” A true and correct copy of that email is attached

11   as Exhibit F.

12          30.      On February 27, 2020, Mr. Carless received a letter response from DOC referencing
13
     the First Request and providing 50 responsive pages which were heavily redacted. A true and correct
14
     copy of this letter and a sample of the responsive pages are attached as Exhibit G.
15
            31.      Neither the December 18 production nor the February 27 production included specific
16
     information on what was contained in the POA&Ms that Mr. Carless requested.
17
18          32.      Mr. Carless has received no further correspondence from DOC regarding the First

19   Request. More than 20 working days have passed since Plaintiffs submitted the First Request on
20   November 4, 2019.
21
            33.      DOC has failed to comply with FOIA, 5 U.S.C. § 552(a)(6)(A)(i), which requires that
22
     an agency make determinations with respect to a request within 20 business days.
23
            34.      Having exhausted all administrative remedies, Plaintiffs now seek injunctive relief.
24
25   //

26
     1
27     While the response letter stated that it was providing 873 pages, the Google Document shared
     with Plaintiffs was less than 200 pages long. It is unclear whether this discrepancy is due to a
28   formatting issue or agency oversight.

                                                        -6-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 7 of 10


                                                    Second Request
 1
 2          35.     On November 13, 2019, Mr. Carless submitted a FOIA request to DOC on behalf of

 3   CIR seeking communications between senior DOC officials about the 2020 census. A true and

 4   correct copy of the Second Request is attached as Exhibit H.
 5          36.     Specifically, Mr. Carless requested “copies of all communications . . . containing the
 6
     following terms: Citizenship question, Title 13, Administrative data, Census, Hofeller, [and]
 7
     Common Cause.” Ex. H. Mr. Carless further specified that he only sought communications between
 8
     certain “senior officials” at the DOC: Secretary Ross, Deputy Secretary Karen Kelley, Chief of Staff
 9
10   Michael Walsh, Jr., Chief Financial Officer Thomas Gilman, and National Technical Information

11   Service Director Avi Bender. Id.

12          37.     That same day, Mr. Carless received an automated email acknowledging the Second
13
     Request and assigning it tracking number DOC-OS-2020-000250. A true and correct copy of that
14
     email is attached as Exhibit I.
15
            38.     On November 14, 2019, Mr. Carless received an automated email notifying him that
16
     the tracking number for the Second Request had been changed to DOC-IOS-2020-00250. A true and
17
18   correct copy of that email is attached as Exhibit J.

19          39.     On November 27, 2019, Mr. Carless received an automated email notifying him that
20   his request for expedited processing had been granted. A true and correct copy of that email is
21
     included as Exhibit K.
22
            40.     On January 30, 2020, Mr. Carless sent an email requesting an update on the status of
23
     both the First Request and the Second Request, noting that he had heard nothing regarding the Second
24
25   Request since being granted expedited processing more than two months earlier. Ex. E.

26          41.       That same day, Census Bureau’s Public Information Office wrote back to Mr.

27   Carless that it would “look into this matter and circle back.” Ex. F.
28

                                                        -7-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 8 of 10


             42.   Mr. Carless has received no further correspondence from DOC regarding the Second
 1
 2   Request. More than 20 working days have passed since Plaintiffs submitted the Second Request on

 3   November 13, 2019.

 4           43.   DOC has failed to comply with FOIA, 5 U.S.C. § 552(a)(6)(A)(i), which requires that
 5   an agency make determinations with respect to a request within 20 business days.
 6
             44.   Having exhausted all administrative remedies, Plaintiffs now seek injunctive relief.
 7
                                                  Third Request
 8
             45.   On February 7, 2020, Mr. Carless submitted a FOIA request to DOC on behalf of CIR
 9
10   seeking copies of communications “regarding inaccurate, suspicious or fraudulent activity” about

11   the 2020 census. A true and correct copy of the Third Request is attached as Exhibit L.

12           46.   Specifically, Mr. Carless requested “all emails received by or sent from the email
13
     address rumors@census.cov,” “all messages received or sent by the Census Bureau’s social media
14
     accounts . . . between Jan. 1, 2019 and Feb. 7, 2020,” “[t]ranscripts of any reports to the Census
15
     Bureau’s CustomerService Hotline . . . regarding inaccurate, suspicious, or fraudulent activity
16
     between Jan. 1, 2019 and Feb. 7, 2020,” and “all reports or memos produced since Jan. 1, 2015 by
17
18   any members of the Census Bureau’s Trust and Safety Team.” Ex. L.

19           47.   Mr. Carless has received no correspondence from DOC regarding the Third Request.
20   More than 20 working days have passed since Plaintiffs submitted the Third Request on February 7,
21
     2020.
22
             48.   DOC has failed to comply with FOIA, 5 U.S.C. § 552(a)(6)(A)(i), which requires that
23
     an agency make determinations with respect to a request within 20 business days.
24
25           49.   Having exhausted all administrative remedies, Plaintiffs now seek injunctive relief.

26   //

27   //
28

                                                      -8-
                                        COMPLAINT FOR INJUNCTIVE RELIEF
          Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 9 of 10


                                            CAUSE OF ACTION
 1
 2                               Violation of Freedom of Information Act

 3          50.     Plaintiffs repeat and reallege paragraphs 1-50.
 4          51.     DOC is subject to FOIA and must therefore release in response to a FOIA request any
 5
     disclosable records in its possession and provide a lawful reason for withholding any materials as to
 6
     which it is claiming an exemption.
 7
            52.     DOC has no lawful basis for declining to acknowledge the existence of the records
 8

 9   requested by Plaintiffs under FOIA.

10          53.     DOC has improperly delayed the Requests, which warranted expedited processing.

11          54.     DOC has failed to issue final determinations as to Plaintiffs’ three requests within the
12   20 business days required by FOIA. See 5 U.S.C. § 552(a)(6)(A)(i) and (ii). Accordingly, Plaintiffs
13
     are deemed to have exhausted their administrative remedies under FOIA.
14
            55.     Plaintiffs are entitled to declaratory and injunctive relief compelling the expedited
15
     release and disclosure of the requested records.
16
17                                         REQUESTED RELIEF

18   WHEREFORE, Plaintiffs prays that this Court:

19          1.      Declare that Defendant DOC violated FOIA by failing to provide requested records
20
     in response to Plaintiffs’ Requests and failing to notify Plaintiffs of a final determination as to the
21
     Requests within the statutory time limit;
22
            2.      Declare that the documents sought by their Requests, as described in the foregoing
23
     paragraphs, are public under 5 U.S.C. § 552 and must be disclosed;
24
25          3.      Order Defendant DOC to expeditiously provide the requested documents to Plaintiffs

26   within 20 business days of the Court’s order;
27          4.      Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees, as
28

                                                        -9-
                                          COMPLAINT FOR INJUNCTIVE RELIEF
         Case 3:20-cv-01783-LB Document 1 Filed 03/12/20 Page 10 of 10


     expressly permitted by FOIA; and
 1
 2          5.     Grant Plaintiffs such other and further relief as this Court may deem just and proper.

 3
 4    DATED: March 12, 2020                    Respectfully submitted,

 5
                                               By: s/ D. Victoria Baranetsky
 6                                             D. Victoria Baranetsky (SBN 311892)
                                               THE CENTER FOR INVESTIGATIVE REPORTING
 7                                             1400 65th St., Suite 200
                                               Emeryville, CA 94608
 8                                             Telephone: (510) 809-3160
 9                                             Email: vbaranetsky@revealnews.org

10                                             Attorney for Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -10-
                                        COMPLAINT FOR INJUNCTIVE RELIEF
